Case 0:97-cr-06002-JEM Document 383 Entered on FLSD Docket 01/19/2021 Page 1 of 10




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                              CASE NO: 97-6002-CR-MARTINEZ


   UNITED STATES OF AMERICA,

                 Plaintiff,
   v.

   DAVID ANTHONY ROSTAN,

                 Defendant.
                                         /

                       REPLY IN FURTHER SUPPORT OF
                     MOTION FOR COMPASSIONATE RELEASE

          David Anthony Rostan, through undersigned counsel, respectfully submits

    this reply in further support of his motion for compassionate release, pursuant to 18

    U.S.C. § 3582(c)(1)(A) (D.E. 377).

             The District Court is Not Limited to the Circumstances
            Listed in § 1B1.13 When Considering Mr. Rostan’s Request

          Mr. Rostan has presented extraordinary and compelling circumstances that

    warrant a reduction in his sentence, pursuant to 18 U.S.C. § 3582(c)(1)(A). In his

    motion, Mr. Rostan urged the Court to consider a number of circumstances,

    including his advanced age and deteriorating health, which is being insufficiently

    addressed by the Bureau of Prisons’ medical system; the increased risk for severe

    illness he faces while incarcerated during the current global coronavirus pandemic;

    his demonstrated post-offense rehabilitation; and multiple intervening changes to

    the sentencing regime that resulted in the life sentence he is currently serving. (D.E.



                                              1
Case 0:97-cr-06002-JEM Document 383 Entered on FLSD Docket 01/19/2021 Page 2 of 10




    377.)

            In its Response, the government has chosen not to respond to many of these

    arguments, addressing only Mr. Rostan’s health and the measures the BOP has

    taken in response to the pandemic. (See D.E. 379.) The government’s response

    wholly fails to address Mr. Rostan’s exemplary post-offense conduct and

    rehabilitation, as evidenced by his educational achievements, service to other

    inmates, and nearly spotless disciplinary record over the course of almost two and a

    half decades of imprisonment. The government has also chosen to remain silent

    regarding the intervening changes to the applicable sentencing regime and the fact

    that, if he were sentenced today, Mr. Rostan would not be subject to a mandatory

    life sentence. The government does not contest that Mr. Rostan has already served

    years in excess of the high end of the advisory guideline range that would apply if

    he were sentenced today. (See D.E. 379.)

            The government has not contested any of these facts. Instead, it argues that

    the Court should not consider them, because the list of factors the Court may

    consider in determining whether extraordinary and compelling circumstances exist

    is bound by those enumerated in the Sentencing Commission’s policy statement,

    USSG § 1B1.13. It makes this argument, however, in a single, conclusory sentence

    relegated to a footnote. (D.E. 379 at 9 n.9.) In support of its one-line argument, the

    government cites to a single district court case decided in August 2020. (Id. citing

    Willingham v. United States, 0:15-cr-60079-Cohn, D.E. 148 (S.D. Fla. August 5,

    2020).)




                                               2
Case 0:97-cr-06002-JEM Document 383 Entered on FLSD Docket 01/19/2021 Page 3 of 10




          The case on which the government relies, however, was decided before the

    growing consensus among every Court of Appeals that has examined the issue that

    district courts are not bound by the list of circumstances set forth at USSG § 1B1.13.

    United States v. McCoy, 981 F.3d 271 (4th Cir. Dec. 2, 2020); United States v. Jones,

    980 F.3d 1098, (6th Cir. Nov. 20, 2020); United States v. Gunn, 980 F.3d 1178, (7th

    Cir. Nov. 20, 2020); United States v. Zullo, 976 F.3d 228 (2d Cir. 2020).

          The policy statement at § 1B1.13 was promulgated before the passage of the

    First Step Act of 2018, which, for the first time, allowed a defendant to file a motion

    for reduction in sentence pursuant to § 3582(c)(1)(A) on his own behalf. And the

    guideline statement has not been amended since. Accordingly, every Court of

    Appeals to examine the issue has held that this policy statement does not apply to

    motions brought by a defendant pursuant to § 3582(c)(1)(A), and the district court is

    not limited to the factors listed therein when determining whether extraordinary

    and compelling circumstances warrant a reduction in sentence. See McCoy, 981 F.3d

    at 284. The district court may consider any extraordinary and compelling

    circumstance a defendant may raise. Id.

          District courts across the country have reached the same conclusion. See, e.g.,

    United States v. Jones, __ F. Supp. 3d __, 2020 WL 5359636 (N.D. Cal. Aug. 27, 2020)

    (noting a “growing consensus” among district courts that there is no applicable policy

    statement by the Sentencing Commission regarding what constitutes extraordinary

    and compelling circumstances and citing cases). And several district courts in the

    Southern District of Florida have joined this growing consensus. As noted in Mr.




                                              3
Case 0:97-cr-06002-JEM Document 383 Entered on FLSD Docket 01/19/2021 Page 4 of 10




    Rostan’s original motion, the Honorable Cecilia M. Altonaga recently found that §

    1B1.13 did not apply in deciding a § 3582(c)(1)(A) motion brought by the defendant;

    the court could consider whether any circumstances were sufficiently extraordinary

    and compelling to warrant a reduction in sentence. United States v. Cano, 95-CR-

    481-CMA D.E. 965. And even more recently, the Hon. Beth Bloom likewise found

    there was no applicable policy statement in the Guidelines regarding motions

    brought by the defendant, pursuant to § 3582(c)(1)(A), and that the court was free

    to determine what circumstances might qualify as extraordinary and compelling.

    United States v. Starling, 16-CR-20039-BB D.E. 52 at 4-5.

          The growing number of decisions in courts across the country is compelled by

    a plain reading of the statute and § 1B1.13, which does not apply to motions brought

    by the defendant, following the passage of the First Step Act. Mr. Rostan urges this

    Court to adopt the well-reasoned holdings in those cases and examine all the

    information before the Court to determine whether extraordinary and compelling

    circumstances warrant a reduction in Mr. Rostan’s sentence.

        In the Current Pandemic, Mr. Rostan’s Deteriorating Health is an
                  Extraordinary and Compelling Circumstance

         Mr. Rostan’s declining health, in the context of the current pandemic,

   constitutes an extraordinary and compelling circumstance, contrary to the

   government’s assertion (See D.E. 379 at 10-11). Mr. Rostan is now 67 years old, and

   like many in his age cohort, his health is deteriorating. He suffers from

   hyperlipidemia, bouts of high blood pressure, depression, osteoarthritis, hearing loss,

   and skin cancer. And, unfortunately, Mr. Rostan’s medical problems are not being



                                             4
Case 0:97-cr-06002-JEM Document 383 Entered on FLSD Docket 01/19/2021 Page 5 of 10




   adequately addressed by the BOP. Despite many requests for appropriate medical

   attention, as evidenced in the extensive medical records the government submitted

   under seal, Mr. Rostan is not receiving the treatment he needs. Because he has not

   been seen by an orthopedic specialist, for example, the BOP has not approved him to

   have a cane, which he needs to get around safely, due to his osteoarthritis. He

   likewise has not received hearing aids since his last set was lost in transit when he

   was moved to FCI-Miami, nearly a year ago. These two failures alone make it

   exceedingly difficult for Mr. Rostan to safely and independently function in a prison

   setting.

         And Mr. Rostan’s more urgent health problems place him at increased risk of

   severe illness or death, should he contract COVID-19. While the CDC has not listed

   hyperlipidemia as an independent risk factor for severe illness, hyperlipidemia

   together with age, male sex, and high blood pressure are risk factors for coronary

   artery disease, 1 which is on the CDC’s list of high risk factors. 2 And though the BOP

   doctor contended that Mr. Rostan’s condition was “stable,” even he acknowledged that

   Mr. Rostan “has chronic medical condition that make him that make him at a high

   risk of life threatening complication if he were to contract coronavirus infections.”

   (D.E. 381-2 at 2.)

         And the numbers of coronavirus infections within the BOP as a whole as well

   as within the very prison in which Mr. Rostan is incarcerated underline the risks of


   1 https://www.mayoclinic.org/diseases-conditions/coronary-artery-disease/symptoms-
   causes/syc-20350613
   2 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

   medical-conditions.html#heart-conditions.

                                             5
Case 0:97-cr-06002-JEM Document 383 Entered on FLSD Docket 01/19/2021 Page 6 of 10




   infection and severe illness Mr. Rostan faces every day that he remain in prison. Since

   the filing of Mr. Rostan’s motion only three weeks ago, FCI-Miami has experienced

   another surge of coronavirus cases. On December 27, 2020, the day his motion was

   filed, FCI-Miami reported 127 confirmed cases—this included both active and

   “recovered” cases. As of today’s date, January 19, 2021, FCI-Miami is reporting a total

   of 239 confirmed cases, including a staggering 101 active cases. 3 So while the

   government touts the steps the BOP has taken to curb the spread of the virus (D.E.

   379 at 4-8), these measures are simply insufficient, as evidenced by the ballooning

   numbers. And the proportions of the population infected in BOP custody, as compared

   with the general public, demonstrate that Mr. Rostan is much more at risk in custody

   than he would be if released. Each day that Mr. Rostan remains incarcerated, his life

   remains at risk.

   Mr. Rostan’s Demonstrated Rehabilitation, in Combination with His Other
               Circumstances, is Extraordinary and Compelling

            Mr. Rostan’s exemplary post-offense conduct, considered in combination with

   the other circumstances of his case, support his request for a reduction in sentence.

   See Zullo, at 976 F.3d at 237-38 (holding that district court may consider post-offense

   conduct in combination with other circumstances in deciding whether extraordinary

   and compelling circumstances warrant a reduction in sentence).

            Mr. Rostan received a life sentence that was mandatory at the time sentence

   was imposed. The Supreme Court has stressed that “life without parole is ‘the second

   most severe penalty permitted by law.’” Graham v. Florida, 130 S. Ct. 2011, 2027


   3
       https://www.bop.gov/coronavirus/ (accessed January 19, 2020).

                                              6
Case 0:97-cr-06002-JEM Document 383 Entered on FLSD Docket 01/19/2021 Page 7 of 10




   (2010) (quoting Harmelin v. Michigan, 501 U.S. 957, 1001 (1991)). Life without parole

   “means denial of hope; it means that good behavior and character improvement are

   immaterial; it means that whatever the future might hold in store for the mind and

   spirit of the convict, he will remain in prison for the rest of his days.” Id. (internal

   quotations omitted).

         When most people would submit to despair, Mr. Rostan has chosen to persist.

   He has made the choice to live honorably and improve himself not once but every day

   over the twenty-four years of his imprisonment. His positive choices are reflected in

   the courses he has completed, many of which are aimed at self-improvement. (D.E.

   377 Ex. B.) His good character is reflected in his participation in the suicide watch

   program, helping the most troubled and despairing of his fellow inmates. And his

   daily choice to live within the rules is reflected in his nearly blemish-free disciplinary

   record—an extremely difficult achievement in the penitentiaries in which he has

   spent the bulk of his sentence—and his resulting assessment that he poses

   “minimum” risk, according to the BOP’s own PATTERN risk assessment. (D.E. 377

   Ex. C.)

         In sum, Mr. Rostan has chosen a path of rehabilitation. And he made these

   choices with the sole aim of self-improvement, because until the passage of the First

   Step Act of 2018, he faced no realistic prospect of release. This is the strongest

   indication that Mr. Rostan’s conduct over the past twenty-four years is the best

   predictor of his future behavior. He can be a productive and law-abiding member of

   our society and will do so if released.




                                               7
Case 0:97-cr-06002-JEM Document 383 Entered on FLSD Docket 01/19/2021 Page 8 of 10




         Mr. Rostan’s exemplary post-conviction conduct, in combination with his

   advanced age and deteriorating health and the amount of time served, constitute

   extraordinary and compelling circumstances and warrant a reduction in sentence. See,

   e.g., United States v. Cantu-Rivera, 2019 WL 2578272 (S.D. Tex. June 24, 2019)

   (finding extraordinary and compelling circumstances warranting reduction in life

   sentence to time served where defendant demonstrated extraordinary rehabilitation,

   based, in part on completion of educational programs and involvement in BOP suicide

   watch program).

    Sweeping Changes to the Statutory Penalties and Sentencing Guidelines
               Support a Reduction in Mr. Rostan’s Sentence

         Lastly, the Court should consider the monumental changes to the sentencing

   regime that have occurred in the years since Mr. Rostan was sentenced. Since Mr.

   Rostan’s conviction in the instant case, both Congress and the United States

   Sentencing Commission have recognized that the applicable penalties in cases like

   this one were unjustly high. As discussed in detail in his motion (D.E. 377 at 20-23),

   if Mr. Rostan were convicted of the same offenses today, the applicable penalties—

   both statutory and advisory—would be far different than those to which he was

   subjected at the time of sentencing. Even if the government filed a § 851

   enhancement, it could only rely on a single prior offense, resulting in a statutory

   penalty range of fifteen years to life, rather than the mandatory life sentence he

   received. (See D.E. 377 at 21-22.) Having served twenty-four years, he has now served

   far in excess of that statutory minimum and years in excess of the high end of the

   applicable guideline range (210 to 262 months).



                                             8
Case 0:97-cr-06002-JEM Document 383 Entered on FLSD Docket 01/19/2021 Page 9 of 10




         The Court can and should consider these intervening changes in the law as an

   extraordinary and compelling circumstance in support of Mr. Rostan’s release. See,

   e.g., McCoy, 981 F.3d at 288 (district court appropriately considered severity of

   defendants’ sentences and intervening changes to the sentencing regime in finding

   extraordinary and compelling circumstances). To be sure, the intervening changes to

   the law do not support an across-the-board reduction for all defendants serving

   sentences imposed under the old regime; rather, an individualized inquiry is

   required. See id. And a close consideration of the circumstances of Mr. Rostan’s case,

   including the sentencing disparity with similarly situated defendants convicted today

   for the same offenses, considered together with his rehabilitation and declining

   health, supports his request for a reduction in sentence.

                                        Conclusion

           Mr. Rostan’s circumstances are extraordinary and compelling and warrant

   a reduction in sentence. He was convicted twenty-four years ago of non-violent drug

   offenses. The sentencing regime at that time mandated a life sentence; were he

   convicted of the same sentence today, he would receive a far lower punishment—

   likely less than the term he has already served. And whereas many people in similar

   circumstances would give in to hopelessness and anti-social behavior, Mr. Rostan

   has chosen a different path, one of rehabilitation. His continued incarceration is not

   necessary to meet the aims of sentencing, particularly the goals of deterrence and

   just punishment. A reduction in sentence to time served with a term of supervised

   release to follow will meet the ends of justice.




                                               9
Case 0:97-cr-06002-JEM Document 383 Entered on FLSD Docket 01/19/2021 Page 10 of 10




          WHEREFORE for the reasons set forth above and in his original motion

   (D.E. 377), Mr. Rostan respectfully requests this Court grant his request for a

   reduction of sentence, pursuant to 18 U.S.C. § 3582(c)(1)(A) and impose a sentence

   of time served with a period of supervision to follow.



                                     Respectfully Submitted,

                                     MICHAEL CARUSO
                                     FEDERAL PUBLIC DEFENDER

                                     By:    /s/Abigail E. Becker
                                            Assistant Federal Public Defender
                                            Florida Bar No. 72284
                                            150 W. Flagler Street, Suite 1700
                                            Miami, Florida 33130
                                            Tel: 305-530-7000
                                            abigail_becker@fd.org




                               CERTIFICATE OF SERVICE

         I HEREBY certify that on January 19, 2021, I electronically filed the foregoing

   document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

   document is being served this day on all counsel of record or pro se parties, either via

   transmission of Notices of Electronic Filing generated by CM/ECF or in some other

   authorized manner for those counsel or parties who are not authorized to receive

   electronically Notices of Electronic Filing.


                                             By: s/Abigail Becker




                                              10
